Citation Nr: 1715847	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-42 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to waiver of indebtedness in the calculated amount of $6,894.00, to include whether the debt was properly created. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel
INTRODUCTION

The Veteran had verified active duty from October 1970 to July 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Committee on Waivers and Compromises (Committee) at the Regional Office (RO) in Milwaukee, Wisconsin.  

In March 2011 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Louisville, Kentucky.  A transcript of that hearing is in the claims file.  

In July 2013, the Board remanded the Veteran's claim for further development.  The case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2013, the Board remanded the Veteran's claim for further development.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The July 2013 remand directed that the Veteran be sent a letter requesting that he submit a copy of his final decree of divorce.  The Veteran was sent a letter in January 2014, and the Veteran replied with a copy of the divorce complaint and summons.  The summons is dated April 2002.  The Veteran did not supply a copy of the final divorce decree.   

The remand order directed that medical and administrative records from December 2002 to December 2003 from the Wilmington VAMC, located in Elsmere, Delaware, and from the Baltimore VAMC be associated with claims file.  If no records exist, it was to be documented in the claims file.  The AOJ associated with the claims file records from the Social Security Administration (SSA), and May 2001 to October 2001 records from the Baltimore VAMC.  There is no request for treatment records in the file.  There is no documentation in the file that records from December 2002 to December 2003 from the Wilmington VAMC, or Baltimore VAMC are unavailable.  

The final directive was that following completion of the development, the claim was to be re-adjudicated, and if denied the Veteran was to be provided a supplemental statement of the case (SSOC). The claim was not re-adjudicated, and the Veteran was not provided with a SSOC.  

In April 2017, the Veteran's representative provided an Informal Hearing Presentation (IHP), asserting noncompliance with the Board remand.  The representative pointed out that medical records were not obtained from the Wilmington or Baltimore VAMC for the period December 2002 to December 2003, and the Veteran was not provided with a SSOC.  

As the requested medical records were neither requested nor associated with the claims file, and the Veteran was not provided a SSOC, the requirements of the remand were not ultimately accomplished and the prior remand instructions were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, as the Veteran has yet to provide the Board with a divorce decree, he is asked again to provide a copy of the decree of his divorce from the person who was his spouse prior to his current wife.  
Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he submit a copy of his final decree of divorce from the person who was his spouse prior to his current wife.  

2. Associate, with the claims file, any of the Veteran's medical/ administrative records dating from December 10, 2002, to December 31, 2003, from the Wilmington VAMC located in Elsmere, Delaware; and from the Baltimore VAMC as would contain entries regarding a change in the Veteran's marital status. 

If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. After completion of all of the above and any other development deemed necessary, re-adjudicate the claim. If the benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



